Jordan, Judge.
Under the decision of this court in Georgia Life &c. Ins. Co. v. Sewell, 113 Ga. App. 443 (1) (148 SE2d 447), which involved the same plaintiff and the same accident and a similar policy provision, the excerpt from the charge complained of was not erroneous for any reasons enumerated, and *332since the evidence, differing only slightly from that in the above stated case, did not demand a verdict for the defendant the trial court did not err in denying defendant’s motion for directed verdict and the subsequent motion for a new trial.
Submitted September 6, 1966
Decided September 16, 1966
Rehearing denied September 23, 1966
Heard & Leverett, E. Freeman Leverett, for appellant.
McClure, Ramsay & Struble, Robert B. Struble, Joseph S. Skelton, for appellee.

Judgment affirmed.


Bell, P. J., and Eberhardt, J., concur.